PER CURIAM.
This petition for common law cer-tiorari fails to demonstrate that the trial court has acted without or in excess of its jurisdiction, or has departed from the essential requirements of law and that an appellate remedy would be inadequate. Petitioners complain of the court’s denial of petitioners’ motion “in limine” for entry of a pre-trial order forbidding the mention at trial of the taking and testing of blood samples from petitioners’ decedents, who received fatal injuries in an automobile collision. The admissibility of such evidence, notwithstanding the terms of Section 316.-066, Florida Statutes (1977), must ordinarily be determined at trial upon the evidence then submitted. Though prospective evi-dentiary rulings are often convenient and desirable, they may not ordinarily be reviewed immediately by proceedings in the nature of common law certiorari. This record suggests no unusual circumstances justifying pretrial appellate review of such an order. Without prejudice to the trial court’s ruling at trial and appellate review if necessary following final judgment, the petition is DENIED.
BOYER, Acting C. J., and SMITH and MELVIN, JJ., concur.